DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  
Applicants’ submission filed on August 10, 2020 has been entered.

Status of Claims
The response submitted on January 28, 2020 has been entered. 
Claims 27-29 have been canceled. 
New claims 33-42 have been added.
Claims 1-2, 4, 6-7, 10-11, 14, 23-26, and 30-42 are examined in this Office action.

Status of Objections and Rejections
All rejections of claims 27-29 are moot in light of Applicants’ cancelation of claims 27-29. 
The text of those sections of Title 35 U.S. Code, not included in this action, can be found in a prior Office action.  

Claim Objections
Claim 37 is objected to under 37 CFR § 1.75 as being a substantial duplicate of claim 33. Claim 37 is directed to a method of producing hybrid cereal seeds, which recites all of the limitations that are present in claim 33. Applicants are advised that should claim 33 be found allowable, claim 37 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). 

Claim Rejections - 35 USC § 103
Claims 1-2, 4, 6-7, 10-11, 14, 23-26, and 30-42 are rejected under 35 U.S.C. § 103 as being unpatentable over BENSLEY-BROMILOW (Bensley-Bromilow et al., Improved method for obtaining substantially pure hybrid cereal seed and machine for use thereof, PCT International Patent Application Publication No. WO 2012/038350 A1, published 29 March 2012) in view of WHITFORD (Whitford et al., 2013, Hybrid breeding in wheat: technologies to improve hybrid wheat seed production, Journal of Experimental Botany 64: 5411-5428; see IDS filed 09/09/2016), KEMPE (Kempe and Gils, 2011, Pollination control technologies for hybrid breeding, Molecular Breeding 27: 417-437), PETERSON (Peterson et al., Chemical Applicator, United States Patent No. 4,464,862, granted August 14, 1984), YANG (Yang et al., 2009, Food and Agriculture Organization of the United Nations (FAO), Q.Y. Shu, ed., pp 370-372), and PASZKIEWICZ (Paszkiewicz and Butzen, 2007, Corn Hybrid Response to Plant Population, Crop Insights 17(16): 1-4). 
The claims are drawn to a method of producing hybrid cereal seeds, which comprises mix-sowing a first set of parental seeds for shorter female (male sterile) plants and a second set of parental seeds for taller male fertile plants, wherein the second set comprises 15% or less of the total number of parental seeds at mix-sowing, wherein the shorter female (male sterile) plants are dwarf, semi-dwarf, or double-dwarf plants and the male fertile plants are taller than the female plants at anthesis, and allowing crossing these shorter female plants with said taller male fertile plants while limiting the proportion of self-fertilized male seed in the produced seed stock, by passing a tool extending above the height of the shorter female plants between anthesis and harvest, wherein said tool is applied at the end of anthesis or post-anthesis of the male fertile plants, is motor driven or supported by a motor driven vehicle, and applies an herbicide on said taller male fertile plants standing above this height in order to prevent or reduce normal development thereof and to produce residual shriveled self-fertilized male seeds, harvesting the seeds and obtaining a seed harvest, and sorting the seeds by size or density to remove undesirable shriveled self-fertilized male seeds, and wherein the cereal is selected from the group consisting of oat, wheat, barley, rice, spelt, triticale, millet, rye, or rape; wherein crossing of female and male fertile plants comprises sowing the seeds as a mixture or drilling female seeds and male fertile plant seeds in common or separate rows; wherein the herbicide used is systemic; wherein at sowing or crossing the ratio of male fertile seeds or plants versus female seeds or plants may vary from about 5%/about 95% to about 50%/about 50%; wherein the height mean 
	BENSLEY-BROMILOW teaches improved method for obtaining substantially pure hybrid cereal (e.g., barley) seed and machine for use thereof (entire document; see Title, Abstract, for example). The invention relates to a method for generating a population of F1 hybrid seed and inbred seed and then sorting said seed on the basis of a difference between said F1 hybrid and said inbred seed (page 1, first paragraph). In particular this method is applicable to the sorting of cereal seeds, in particular wheat seed, barley seed, triticale seed, and rye seed (Id.).
	BENSLEY-BROMILOW teaches that the invention satisfies the need for the provision of a system which can ensure that the inbred seed present within the harvested hybrid seed meets desired limits, and, wherever necessary, removing any excess inbred seed to meet the official requirements (page 4, lines 23-26). BENSLEY-BROMILOW teaches harvesting fertilized seed, and separating said seed on the basis of a difference between said hybrid and said inbred seed to 
	BENSLEY-BROMILOW teaches a harvesting machine for harvesting and separating substantially pure F1 hybrid cereal seed and substantially pure inbred cereal seed which machine comprises a means for harvesting cereal seed from mature cereal plants and a means for separating said seed on the basis of a difference between said hybrid and said inbred to obtain (i) F1 hybrid cereal seed and (ii) inbred cereal seed wherein said seed are separated on the basis of a difference which is detectable via the use of near infrared light (i.e., phenotypic marker) (page 14, lines 15-23). The seed can be wheat, barley, rye, or triticale, for example (i.e., cereal seed) (page 15, lines 10-16).  
	BENSLEY-BROMILOW teaches mechanical removal of the male pollen producing part of the plant such as "de-tasseling" as performed in maize (page 2, lines 13-16).
	BENSLEY-BROMILOW teaches hybrid seed production by planting the parents in separate rows, strips or blocks (page 3, lines 15-19). In order to achieve more economic seed production in wheat and barley crops it would be necessary to move male and female plants closer together for more efficient pollen transfer; most efficiently by inter-planting males and females within centimetres of each other in the same rows (sentence bridging pages 3-4). The male pollinator plants may be planted at specific points within the population of the females, in rows or other patterns within the population of the females (page 9, first paragraph). The term “separation” when applied to seeds equals “sorting” (Id.). The skilled person will appreciate that the male plants should be interplanted with the females in such a way that there is the maximum opportunity for the pollen to be transferred to the females within the field. This will normally involve evenly distributing the male plants throughout the field such that all females are within 
	BENSLEY-BROMILOW teaches that the relative ratios (distribution) of male-to-female plants may significantly vary. For example, in Table A on pages 12-13 BENSLEY-BROMILOW describes many different ratios of male to female plants. These expressly include male fertile plants in an amount of 15% or less of the total number of parental seeds; see column (F), for example. BENSLEY-BROMILOW recognizes that the skilled person will appreciate that each individual male/female genetic combination may have its own optimum percentage mix due to differential seed setting ability associated with genetic control of female receptivity and male pollen potential (page 14, lines 2-5). 
	BENSLEY-BROMILOW teaches that the male sterile plant for use in the present invention can be generated via numerous techniques well known to the person skilled in the art, can be generated via chemical utilizing genetic modification approach (page 10, lines 11-13). 
	BENSLEY-BROMILOW teaches that hybrid seed can be produced through the use of chemicals that inhibit viable pollen formation. These chemicals, called gametocides, are used to impart transitory male-sterility (Id., lines 29-31).  
	BENSLEY-BROMILOW teaches that hybrids can further be generated via the use of molecular biology techniques. In general, the female parent can be engineered such that pollen production is disabled to achieve the male sterility. Such techniques involve a chemical male sterility system based upon the conversion of the inactive D-enantiomer (D-glufosinate) of the herbicide glufosinate to the phytotoxic L-enantiomer (L-glufosinate) (i.e., applying a chemical), see also page 9, line 16 – page 10, line 13 for a description of various ways to generate male sterile plants.
	BENSLEY-BROMILOW teaches planting the plants in separate rows, strips or blocks of the male and female parent lines (page 3, lines 15-25). With respect to wheat hybrid production for example, this is sometimes referred to as the bay-planting system (i.e., stands of male and female plants). One characterizing feature of the bay-planting system is that the male and female plants are separated in different bays (Id.). The male bay contains the male pollinator plants and this is totally separate from the female bay which contains the male sterile females. The bays are separated to such a degree that the entire female bay can be harvested safe in the knowledge that it will not contain any male inbred seed as the males are present in a separate bay. An analogous system for barley hybrid production exists where the plants are planted in strips of males and females (Id.). 
	BENSLEY-BROMILOW teaches that, in order to achieve more economic seed production in wheat and barley crops (i.e., cereals), it would be necessary to move male and female plants closer together for more efficient pollen transfer (i.e., common or close rows) (sentence bridging pages 3-4). 
	BENSLEY-BROMILOW defines the term "inter-plant", which means that the male and female plants are planted in relative close proximity (i.e., common or close rows) such that upon harvest, the seed will comprise a mixture of the hybrid seed and the inbred seed (page 9, lines 2-6). To maximize opportunity for the pollen to be transferred to the females within the field, one of skill in the art would normally evenly distribute the male plants throughout the field such that all females are within proximity of a male plant at a distance that would be acknowledged by the 
	BENSLEY-BROMILOW teaches that hybrids can be generated via the use of molecular biology techniques (page 3, first paragraph). In general, the female parent can be engineered such that pollen production is disabled to achieve the male sterility. Such techniques have also been widely reported and are well known to the skilled person (Id.). A more recent refinement of such techniques involves a chemical male sterility system based upon the conversion of the inactive D-enantiomer (D-glufosinate) of the herbicide glufosinate to the phytotoxic L-enantiomer (L-glufosinate), which conversion is localized to the anthers. The conversion of the non-phytotoxic D-glufosinate to the phytotoxic L-glufosinate results in the highly localized destruction of the anther, thereby rendering the plant male sterile. This conversion is effected via an activating enzyme which is specifically expressed in the anthers (Id.).
	BENSLEY-BROMILOW teaches and claims (claims 1-13 of BENSLEY-BROMILOW, for example) a method for separating (i.e., selection, sorting) of seeds based on a difference that is detectable via the use of near infrared light (i.e., selection, sorting of the seeds using a morphological and/or phenotypic character). BENSLEY-BROMILOW teaches a method for separating inbred seed from a mixed population of inbred and hybrid seed, which comprises: (a) providing a mixed population of inbred and hybrid seed; and (b) subjecting said seed to a device which separates said mixed population into (i) a population of substantially inbred seed and (ii) a population of substantially hybrid seed, characterized in that said seed is cereal seed and said device separates said inbred seed on the basis of a difference which is detectable via the use of near infrared light (i.e., sorting based on determining the reflective and/or absorbance 
	BENSLEY-BROMILOW further teaches and claims a device and its use (claims 14-18 of BENSLEY-BROMILOW, for example) for separating hybrid cereal seed from inbred cereal seed (i.e. selection of the seed based on phenotype and/or marker). For example, claim 14 of BENSLEY-BROMILOW recites a harvesting machine for harvesting and separating substantially pure F1 hybrid cereal seed and substantially pure inbred cereal seed, which machine comprises a means for harvesting cereal seed from mature cereal plants and a means for separating said seed on the basis of a difference between said hybrid and said inbred to obtain (i) F1 hybrid cereal seed and (ii) inbred cereal seed wherein said seed are separated on the basis of a difference which is detectable via the use of near infrared light. Also, in a particular embodiment of the invention, the described methods and machines are utilized for the sorting of barley seed (page 7, lines 27-30). 
	BENSLEY-BROMILOW does not explicitly teach dwarf plants, the use of the herbicide glyphosate, the seeds harvest comprising at least 89.2% of hybrid seeds, nor does BENSLEY-prima facie obvious to a person of ordinary skill in the art at the time of invention for the following reasons. 
	WHITFORD teaches technologies to improve hybrid wheat seed production (entire document; see Title, Abstract, for example). 
	WHITFORD teaches that the male ideotype plant would be tall with long extruded anthers producing large quantities of long-life pollen able to disperse meters away. In comparison, the female ideotype would be a shorter plant with multiple chasmogamous florets to maximize pollen reception (page 5415, left-hand col., first paragraph). 
	WHITFORD teaches the use of a class of chemicals in hybrid seed production that cause male sterility, and which have systemic activity (page 5417, left-hand col., penultimate paragraph).
	WHITFORD teaches undesirable side effects in hybrid seed production, and teaches incomplete fertility restoration and shriveled F1 seed, which taken together can compromise hybrid yield (page 5419, right-hand col., second paragraph).
	WHITFORD teaches inducing sterility in wheat upon the application of the herbicide glyphosate (page 5419, Fig. 4 caption; page 5422, first full paragraph). 
	WHITFORD teaches breeding lines in which the male-sterile mutant locus is tightly linked to a visual (i.e., phenotypic) marker, teaches the identification of tall male fertiles from dwarf male steriles, and also teaches the manual removal of tall male fertiles from the female stand (page 5420, right-hand col., penultimate paragraph). 
see Title, Abstract, page 417, Introduction section, for example). 
	KEMPE teaches that the male pollinators of species with low pollen shedding (e.g., cereals such as wheat, barley, rice), should be planted in close proximity to sterile female lines in order to obtain maximum seed set (page 419, right-hand col., section on “Mixed planting”). In order to obtain pure hybrid seed, the male parent must be removed from the mixed cultivated plants after flowering. This can be achieved mechanically (i.e., via applied mechanical action) if the males are morphologically different, for example in size (i.e., height) (Id.). The selfed seeds could be removed if they contain a phenotypic marker (Id.). As well, transgenic approaches offer the attractive option to remove the male plants by the application of herbicides after pollen shedding, given that only the mother carries a herbicide selection marker (Id.). 
	KEMPE teaches that in maize (i.e., cereal), castration can simply be carried out through mechanically removing the male flower organs (de-tasseling). Alternatively, plants can be sterilized by spraying chemical hybridizing agents that prevent the development of active pollen (i.e., by the application of a chemical on the male fertile plants) (page 418, right-hand col., first full paragraph). See the section on chemical hybridizing agents on page 420, spanning left-hand and right-hand col. Chemical hybridizing agent (CHA) or gametocide is the commonly used term for a group of chemicals that are able to affect plant male fertility. A large number of chemicals have shown gametocidal activity, including auxins/anti-auxins, halogenated aliphatic acids, gibberellins, ethephon (ethrel) and arsenicals (Id.). See also Fig. 1 and accompanying text, depicting chemical castration.

	KEMPE teaches methods wherein the female crossing partner carries a selection marker. The pollinator can thus be removed from a mixed population by herbicide treatment after
Flowering (page 426, left-hand col., third full paragraph). 
	KEMPE also teaches the advantage of mixed planting of seed production fields (page 432, left-hand col., penultimate paragraph). In fact, in the section on “Prerequisites for successful hybrid breeding”, KEMPE provides an entire subsection on “Mixed planting” (page 419, right-hand col.). An optimal hybrid breeding system would allow mixed cultivation of the parental lines (i.e., mix-sowing). Compared to conventional strip planting, in which the male and female lines are cultivated in repeated, alternating sections, the yield per hectare will be increased (Id.). This is not only because the complete area can be used for hybrid seed harvesting, but also because the seed set is more numerous and a lower density of ‘‘father lines’’ may be used (Id). In order to obtain pure hybrid seed, the male parent must be removed from the mixed cultivated plants after flowering. This can be achieved mechanically if the males are morphologically different (for example in size) (Id).  
	PETERSON teaches a rotary applicator for applying herbicides or other chemicals to vegetation (entire document; see Title, Abstract, for example). 
	PETERSON teaches an apparatus, the principal components of which are a wiper member comprised of a wiping pad made of polyurethane foam or other absorbent material, a manifold and a free-wheeling wheel or circular member, a drive means, a support frame, a tractor 
	PETERSON teaches a horizontal axis (Id., lines 38-41), and teaches a frame support arm which is allowed to pivot in a horizontal plane about a horizontal pivot point (Id., lines 61-63). A pillow block shaft connects pillow blocks thereby becoming a horizontal pivot point and allowing arm and wiper member to pivot horizontally (col. 4, lines 15-18). 
	PETERSON also teaches means for precisely controlling the height of a rotating wiper member (i.e., height may be altered while traveling through a crop) (col. 1, lines 48-50). The height of the wiper member is adjustable (i.e., the height at which the bar is placed is adjustable) (Id., lines 51-52).
	YANG teaches the use of dwarf male-sterile wheat as a revolutionary breeding approach (entire document; see Title, Abstract, for example). The male-sterile plants are shorter than the male-fertile plants (see Abstract). It is very easy to identify male sterility plants based on plant height (Id.). Dwarf male-sterile wheat is favorable tool for wheat breeding in recurrent selection (Id.). 	
YANG thus teaches the creation of a simple, effective and practical method in recurrent selection called the dwarf male-sterile wheat breeding system. The new dwarf male-sterile wheat technical system consists of construction of a basic population, choice of male parent, selection of male-sterile plant, and inter-crossing (Id.).
	YANG teaches that, through 10 years recurrent selection and intercross using dwarfing male-sterile wheat, the population of dwarfing male-sterile wheat has improved effectively (page 371, right-hand col., antepenultimate paragraph). In improved population of dwarfing male-sterile wheat, characteristics such as yield potential, grain quality, lodging resistance, and disease Id.). Using dwarfing male-sterile wheat of as a basis for a population crossed with parents’ material that adapt to different ecological regions, improved populations and breeding goals will be established rapidly (Id.).
	PASZKIEWICZ teaches the corn hybrid response to plant population (entire document; see Title, Summary, for example).  
	PASZKIEWICZ teaches that the genetic improvement of corn hybrids for superior stress tolerance has contributed to increased yields by allowing hybrids to be planted at higher plant populations (i.e., in common or in close rows) (see Summary). Corn growers continue to steadily increase plant populations. Average planting rates are above 30,000 seeds/acre on most corn acres in the U.S. and Canada (Id.).
PASZKIEWICZ teaches that higher plant populations increase competition among individual plants for water, sunlight and soil nutrients (page 1, right-hand col.). Although this may lower individual plant yield, it has increased yield per unit area by optimizing these yield components: number of ears per unit area; number of kernels per ear; and weight of each kernel (Id.). For example, Figure 2 on page 2 depicts the grain yield response to low and high plant populations for hybrids from four eras of plant breeding. Figure 3 on page 2 depicts the corn grain yield response to plant population by location yield level. Figure 4 on page 3 depicts the grain yield response to plant population for corn hybrids from four maturity (CRM) ranges. Figure 6 on page 4 depicts the four year net income per acre in response to corn plant populations ranging from 18,000 to 42,000 seeds/acre. 
In addition to the above cited reference, the general state of the art at the time the application was filed provided for an abundance of knowledge with respect to the production of et al., 2006, Impact of Mechanical Damage to Hybrid Maize Seed from Harvesting and Conditioning, Seed Technology 28: 1-21). Inter alia, they describe studies of the effect of various harvesting and processing operations on the quality of hybrid maize seeds (see Abstract, for example). Ajayi et al. describe maize seed harvesting by hand or by mechanical means (Table 1 on page 9).  
In 2012, the University of Georgia published a bulleting which describes that grain harvest losses of 10 percent or more are not unusual, when they should be in the 2 to 4 percent range (i.e., to obtain harvest of 96% or 98% of the total seeds produced) (The University of Georgia Cooperative Extension, 2012, Bulletin 973: 1-8; at page 1, left-hand col., first paragraph). The publication goes on to provide various suggestions on reducing the losses during corn and sorghum harvest (entire document). 
As well, Jacob Junior and co-workers provided an analysis of the optimal harvesting times for various corn hybrids (Jacob Junior et al., 2014, Ideal seeds harvest moment of different maize hybrids, Ciência Rural, Santa Maria, v.44, n.2, p.253-260; entire document; see Title, Abstract, for example). 
	Given the teachings of BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, YANG, and PASZKIEWICZ as described above, and the general state of the art (aspects of which are described above), it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing the instant application to combine and to modify the compositions and methods taught by BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, YANG, and PASZKIEWICZ, to mix-sow parent plants, and to cross a population of cereal shorter female (male sterile) plants and tall male fertile plants and short female plants (dwarf, semi-dwarf or 
	The selection of taller or shorter parent plants with different height mean difference(s) (e.g., 5 cm to 1 m, 10 cm to 60 cm, or 20 to 50 cm) would be mere optimization of the methods taught by BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, YANG, and PASZKIEWICZ, and a design choice, absent evidence to the contrary. Indeed, WHITFORD teaches that the male ideotype plant would be tall with long extruded anthers producing large quantities of long-life pollen able to disperse meters away; in comparison, the female ideotype would be a shorter plant with multiple chasmogamous florets to maximize pollen reception. It is also known in the art that the relationships between height and yield in cereals have interested plant breeders for many years. As well, the advantages of using motor-driven tools (which apply a mechanical action for the application of chemicals including herbicides on crops) are well known in the art of agriculture; these are used for achieving efficiency.  
	Similarly, varying the ratio of male vs. female plants (including the embodiment of 15% or less of parental seeds for taller male fertile plants at mix-sowing) would be mere optimization see above). 
	In addition, obtaining seed harvest that comprises at least 89.2% (or 89.9%; or 96.6%) would be mere optimization of the methods taught by BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, YANG, and PASZKIEWICZ, and a design choice. Indeed, the University of Georgia published strategies for cereal crop management and harvesting that would lead to a harvest of 96% or 98% of the total seeds produced (see above). 
	Even though BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, YANG, and PASZKIEWICZ do not specifically reduce to practice using male and female cereal plants with various height mean difference (e.g., 5 cm – 1 m, 10-60 cm, 20-50 cm), this would be considered routine optimization and a design choice, absent evidence to the contrary. Similarly, the application of a systemic herbicide (e.g., glyphosate) with a weed wiper (e.g., application of a chemical with a motor driven tool above the height of the shorter female plants) is well known and routine in the art, and has been practiced by farmers for decades; see PETERSON and BENSLEY-BROMILOW, for example. 
	Cutting the tops of cereal plants after anthesis using cutting tools that apply a chemical (e.g., systemic herbicide application), the use of phenotypic and/or molecular markers for selection and removal of undesirable self-fertilized male seeds, seed sorting and selection (from male or female plants) according to size or density (i.e., phenotypic marker), the elimination of shriveled seeds, varying the desired ratio of male to female seeds, obtaining at least 90% of 

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on August 10, 2020 have been carefully considered but they were not found to be persuasive. Reciting the method steps (e.g., “mix-sowing”; 15% or less male fertile plants) in light of the claim amendments, Applicants contend that the present claims differ significantly from the prior art (Remarks, page 8). Applicants argue alleged distinguishing characteristics of the cited prior art vis-à-vis the instant claims (Id., pages 9-11). Applicants have attacked the primary cited reference, and the other references individually (Id., page 12). Applicants also argue unexpected advantages and benefits (Id., pages 13-14). 
The Examiner disagrees with Applicants’ characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims.
In contrast to Applicants’ arguments, the instant claims do not recite any methods steps and/or compositions that would confer any unexpected results. In fact, the combined teachings of the cited prior art and the general state of the art provide evidence for obviousness of the instantly claimed invention. For example, KEMPE provides an entire subsection on “Mixed planting”, and teaches that an optimal hybrid breeding system would allow mixed cultivation of the parental lines (i.e., mix-sowing). Similarly, BENSLEY-BROMILOW describes many 
	The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to combine and to modify the compositions and methods previously taught by BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, YANG, and PASZKIEWICZ, for the purpose of preventing unwanted pollination of the male fertile plants in field hybrid breeding, and sorting the seeds to remove undesirable self-fertilized seeds. The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references precisely teach, suggest, and provide motivation for the instantly claimed compositions and methods, as described above. 
	All of the cited prior art references (BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, YANG, and PASZKIEWICZ) are directed to the concept of compositions, method, and systems for plant breeding, hybrid production, and obtaining desirable seeds. A person having ordinary skill in the art would have looked at all of the cited references (together with the knowledge generally available in the art), to thus obviously arrive at the instantly claimed invention. 
	It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Applicants’ invention by combining the teachings of the cited art as discussed above.

Summary
No claim is allowed.

Examiner’s Contact Information
                                                                                                                                                                                                  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663